Case 4:21-cv-00677-O Document 31 Filed 06/26/21             Page 1 of 2 PageID 809


             UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS
                 FORT WORTH DIVISION


 Blessed Cajuns, LLC, et al.,

                       Plaintiffs,
                                               Case No. 4:21-cv-00677-O
 v.

 Isabella Casillas Guzman, et al.,

                       Defendants.


                    NOTICE OF WITHDRAWAL OF
                  MOTION FOR CLASS CERTIFICATION
      The plaintiffs withdraw the motion for class certification filed on May 23, 2021
(ECF No. 4).

                                            Respectfully submitted.

                                             /s/ Jonathan F. Mitchell
 Gene P. Hamilton                           Jonathan F. Mitchell
 Virginia Bar No. 80434                     Texas Bar No. 24075463
 Vice-President and General Counsel         Mitchell Law PLLC
 America First Legal Foundation             111 Congress Avenue, Suite 400
 300 Independence Avenue SE                 Austin, Texas 78701
 Washington, DC 20003                       (512) 686-3940 (phone)
 (202) 964-3721                             (512) 686-3941 (fax)
 gene.hamilton@aflegal.org                  jonathan@mitchell.law

 Charles W. Fillmore                        Robert Henneke
 H. Dustin Fillmore                         Texas Bar No. 24046058
 The Fillmore Law Firm, L.L.P.              Texas Public Policy Foundation
 201 Main Street, Suite 801                 901 Congress Avenue
 Fort Worth, Texas 76102                    Austin, Texas 78735
 (817) 332-2351 (phone)                     (512) 472-2700 (phone)
 (817) 870-1859 (fax)                       rhenneke@texaspolicy.com
 chad@fillmorefirm.com
 dusty@fillmorefirm.com
                                            Counsel for Plaintiffs and
 Dated: June 26, 2021                       the Proposed Class



notice of withdrawal of motion for class certification                       Page 1 of 2
Case 4:21-cv-00677-O Document 31 Filed 06/26/21          Page 2 of 2 PageID 810


                         CERTIFICATE OF SERVICE
    I certify that on June 26, 2021, I served this document through CM/ECF upon:

Christopher D. Dodge
United States Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, DC 20005
(202) 598-5571
christopher.d.dodge@usdoj.gov

Counsel for Defendants



                                           /s/ Jonathan F. Mitchell
                                          Jonathan F. Mitchell
                                          Counsel for Plaintiffs and
                                          the Proposed Class




notice of withdrawal of motion for class certification                 Page 2 of 2
